DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Noah Flaks on March 1, 2022.
The application has been amended as follows: 
Claim 1, line 2, “a first arm configured to be rotatable and convey a first conveyable object;”
Claim 1, line 3, “a second arm configured to be rotatable and convey a second conveyable object;”
Claim 4, line 2, “the temperature of the first conveyable object is at or above 100°C.”
Claim 5, line 2, “a first hand configured to convey a first conveyable object;”
Claim 5, line 3, “a second hand configured to convey a second conveyable object;”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner’s amendment was made to correct the lack of antecedent basis issue which existed from reciting “a conveyable object” twice in the same claims. Support for two conveyable objects (W in the drawings) is found in Fig. 1 which shows two different conveyable objects (W) held by two different hands on their respective arms.
The closest prior art is Ohtani (US 5,212,432). Ohtani discloses an arm having a rotary body (232) configured to be rotatable while supporting the arm, that rotary body having a first fluid passage (245) and a second fluid passage (inside of 232, see Fig. 2) communicating with the first fluid passage; a base-end-side arm (231) formed with an internal space (238) and a hole part (hole in 233) into which a part of the first rotary body is inserted; a supplying device (243, connected to tube 330) configured to supply fluid to the first fluid passage; and a motor (210) configured to rotate the rotary body directly or indirectly.
However, Ohtani does not disclose, inter alia, a second arm, a second motor, a second rotary body configured to be rotatable while supporting that second arm, and Ohtani does not further disclose that a second rotary body has a third fluid passage communicating at one end thereof with the second fluid passage and communicating at the other end thereof with the internal space, and at least a part of the second rotary body being disposed between an inner circumferential surface of the hole part and the first rotary body.
While robots having, inter alia, two arms rotated by respective motors (see for example Tange US 2009/0169343), duplicating the robot arm and associated structural details thereof (including the claimed fluid passages) of Ohtani would result in third fluid passage which communicates with a fourth fluid passage, but would not result in a third fluid passage 
Claim 5 is similar to claim 1, although it additionally claims hands attached to the arms, and is allowable for similar reasons as claim 1. Claims 2-4 depend from the above noted allowable claim 1 and are thus similarly allowed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658